 

Oo CO ~) DW mr BP WH Be

Nm NM MY NY NY YY NY NY De me Re ee ee ei
oa YA AWN = SO we IDA FF wWHKH | SO

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JOSE G. AMEZOUITA, Case No.: 19cv1461-AJB(KSC)
Plaintiff, | | a
| ae _| ORDER DENYING PLAINTIFF'S
vo _ | MOTION FOR APPOINTMENT OF
CORRECTIONAL OFFICER COUNSEL

D. HOUGH, et al., [Doc. No. 13.]

Defendants.

 

 

 

 

Plaintiff is proceeding pro se and in forma pauperis (IFP) in this civil rights action
filed pursuant to Title 42, United State Code, Section 1983, alleging defendants violated
his constitutional rights under the Eighth Amendment when they deliberately failed to
protect him from a substantial risk of serious harm. [Doc. No. 1.] Before the Court is
plaintiff's Motion for Appointment of Counsel. [Doc. No. 13.] Oo

| | Discussion
In his Motion, plaintiff requests that the Court appoint counsel in this case, because
he has no resources and is unable to afford counsel. He also believes his imprisonment
will greatly limit his ability to prosecute his case. [Doc. No. 13, at pp. 1.] Plaintiff —
represents that he speaks “very little English,” and his ability to read is minimal. He
believes his case is complex and involves issues of credibility, so that significant research

I
19cv1461-AJB(KSC)

 

 
 

Me BM BR WH. BRD BRD BRD ORD OR Om OO | ee ea ee ee
ao sa DH A FF YW KY KF DT ODO Ce HS DR A RB WY BY KF Oo

 

 

and investigation will be required for him to pursue the case, but available resources are
scarce and are in English. Plaintiff has only limited access to the law library and must
depend on other prisoners to help him, “but they are few and far between in their
availability.” [Doc. No. 13, at pp. 1, 3-4.] In addition, the incidents alleged in the
Complaint took place at the R.J. Donovan Correctional Facility, but plaintiff has been |
transferred to Salinas Valley State Prison. [Doc. No. 13, at p. 3.] |

An indigent’s right to appointed counsel has been recognized to exist “only where
the litigant may lose his physical liberty if he loses the litigation.” Lassiter v.
Department of Social Services of Durham County, N. C., 452 U.S. 18, 25 (1981). District |
Courts generally lack authority to require counsel to represent indigent prisoners in
Section 1983 cases. Mallard v, U.S. Dist. Court, 490 U.S. 296, 298 (1989). However, in

certain “exceptional circumstances,” the Court may request the voluntary assistance of

|lcounsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

“A finding of exceptional circumstances requires an evaluation of both the
likelihood of success on the merits and the ability of the petitioner to articulate his claims
pro se in light of the complexity of the legal issues involved.” Terrell, 935 F.2d at 1017
(internal citations omitted). “Neither of these factors is dispositive and both must be
viewed together before reaching a decision.” /d. (internal citation omitted).

_ In this case, there is currently no basis to support a finding of exceptional
circumstances. First, the record is not sufficiently developed so that the Court can
determine the likelihood of success on the merits.

| Second, a pro se prisoner’s inability to afford an attorney, standing alone, is not
enough to show exceptional circumstances. This and other hardships imposed by _
plaintiffs incarceration “are difficulties which any litigant would have in proceeding pro
se; they do not indicate exceptional factors.” Wood v. Housewright, 900 F.2d 1332,
1335-1336 (9th Cir. 1990).

Third, there is nothing from which the Court could conclude plaintiff lacks the
ability to articulate and prosecute his claims pro se. The allegations in the Complaint are

2
19ev1461-AJB(KSC)

 

 
 

GO TN an - tad bo — © \o oo ~] an LA - ie) th _ OQ

0.0 UDA UW BF WH

|legal training. “In civil rights cases where the plaintiff appears pro se, the court must

||| his filings are reviewed.

|Dated: March 4, 2020

 

 

clearly stated and survived initial screening. [Doc. No. 1, at pp. 1-12; Doc. No. 3, at pp.
4-10.] Thus far, plaintiff has shown an ability to effectively articulate his claims and
communicate with the Court in this action. .

Fourth, the allegations in the Complaint are not novel or complex. Plaintiff
essentially alleges that prison officials violated his rights under the Eighth Amendment,
because they were aware of a substantial risk of harm but failed to take steps to protect
him from that harm. [Doc. No. 1.] Plaintiffs allegations are similar to many cases that
have been considered by this Court. |

Finally, pro se litigants are afforded some leniency to compensate for their lack of

construe the pleadings liberally and must afford plaintiff the benefit of any doubt.”
Jackson v. Carey, 353 F.3d 750, 757 (9th Cir, 2003) (internal citation omitted). This also
applies to motions. Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003).
Accordingly, plaintiff's pro se status will be taken into consideration by the Court when

Based on the foregoing, IT IS HEREBY ORDERED that plaintiff's Motion for
Appointment of Counsel is DENIED. [Doc. No. 13.] a
ITISSOORDERED. _ '

 
  

  
 

i

     

United States Magistrate Judge

 

19cv1461-AJB(KSC)

 
